DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2021.
Applicant’s election without traverse of claims 1-10 and 14-20 in the reply filed on 06/30/2021 is acknowledged.

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  Both claims recite the limitation of “a oval cross section.” This should be changed to “an oval cross section.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 3, it recites the vapor outlet having a circumferential protrusion extending opposite the direction of vapor flow but it also recites that it restricts the flow of unvaporized e-liquid out of the vapor inlet. It is unclear if this should refer to the vapor outlet as the device is made to prevent liquid from coming up into the vapor outlet or if the invention is intended for the protrusion of the vapor outlet to affect the vapor inlet. It will be interpreted to mean the protrusion restricts the e-liquid out of the vapor outlet.
Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5, 7-10, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016034157A1, hereinafter referred to as Lederer (the provided translation will be referenced).
Claim(s) 1, 3-6, 8, 9, 15, 17, 19, and 20a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20170189629, hereinafter referred to as Newberry in view of Lederer.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20130081642, hereinafter referred to as Safari.

Claim 1 teaches an apparatus for catching unvaporized e-liquid. The device has one or more walls, the walls including an outer surface and an inner surface. The inner surface defines a liquid catch chamber and a first wall comprises one or more vapor inlets and a second wall comprises one or more vapor outlets. The first and the second wall defines a direction of vapor flow. A liquid deflection barrier is disposed within the liquid catch chamber between the one or more vapor inlets and the one or more vapor outlets and comprising a plurality of vapor channels offset from the one or more vapor outlets.
Lederer teaches in figures 1-3 an electric cigarette having walls 18, the part underneath 70, and the bottom of the mouthpiece (figures 7-10 show that the mouthpiece is a separate piece). The wall under 70 has an inner surface and outer surface (if 70 was not there) as seen in figures 2 and 3. The inner surface defines a liquid catch chamber as 82 teaches an impact area that collects liquid droplets in [0066]. A first wall (the end of the mouthpiece opposite 18) has a vapor inlet that leads from 68. A second wall 18 has a vapor outlet 86. The first and second wall define a direction of 
Newberry teaches an atomizer in figure 1. This device has one or more walls depicted by the housing 114, and the top and bottom of the cartridge 100. The walls include an outer surface and inner surface as shown in figure 1. The inner surface defines a liquid catch chamber (reservoir 116) and a first wall comprises one or more vapor inlets (see air intake 142 leading to air passageway 144 that leads into air flow channel 112a and 112b). It teaches a second wall defining one or more vapor outlets (see mouthpiece end at 110). The first and second wall define a direction of vapor flow (flows from air flow channel 112a/b to mouthpiece 
If Newberry does not explicitly teach that the device is for the use of catching unvaporized e-liquid, it does teach an atomizer which is meant to catch unvaporized liquid in order to prevent liquid or large droplets from entering the mouthpiece in [0046]. Lederer teaches in [0066] an electric cigarette that also requires the removal of liquid droplets to prevent it from going to the user. It would have been obvious to one of ordinary skill in the art to use Newberry to catch unvaporized e-liquid as taught by Lederer as the useage of Newberry for e-liquid is considered to be intended usage and Lederer teaches the need in electric cigarettes to remove water droplets before entering the user’s mouth.
Claim 2 teaches the inner surface is tapered in the direction of vapor flow.
Lederer teaches in figures 2 and 3 that the inner surface tapers a bit starting from 34 as it enters the small tube.
Claim 3 teaches the one or more vapor outlets comprise an aperture and a circumferential protrusion extending opposite the direction of vapor flow in order to restrict flow of unvaporized e-liquid out of the one or more vapor outlets. The limitation of restricting flow of unvaporized e-liquid out of the one or more vapor outlets is considered to be intended usage.
Newberry teaches in figure 1 the vapor outlet comprises an aperture (the hole at the end of the mouthpiece for the vapor) and a circumferential protrusion extending opposite the direction of vapor flow (see the legs of mouthpiece 110 that extend into the cartridge in figure 1). It also teaches in [0046] the prevention of liquid droplets into the mouthpiece.
Claim 4 teaches the one or more vapor outlets have a rectangular cross section. Claim 5 teaches the one or more vapor outlets have an oval cross section.
Lederer and Newberry do not explicitly teach that the vapor outlet cross section is rectangular or oval. Applicant teaches in [0017] that the vapor outlet can be a variety of shapes. Applicant fails to show criticality in the claimed shapes of the vapor outlet. Therefore it would have been obvious to one of ordinary skill in the art to use a desired shape such as rectangular or oval cross section in the device of Lederer or Newberry as 
Claim 6 teaches the one or more vapor outlets are tapered in the direction of the vapor flow.
Newberry teaches in figure 1 the vapor outlet (mouthpiece 110) is tapered in the direction of vapor flow.
Claim 7 teaches the plurality of vapor channels comprise an aperture and a circumferential protrusion extending opposite the direction of vapor flow. The limitation of restricting flow of unvaporized e-liquid out of the plurality of vapor channels is considered to be intended usage.  
Lederer teaches the aperture as the main hole for the gas to leave, and the channel 80 would be considered the circumferential protrusion that extends opposite the vapor flow as it extends into the device rather than to the outlet at 18.
Claim 8 teaches the plurality of vapor channels have a rectangular cross section. Claim 9 teaches the plurality of vapor channels have an oval cross section.
Lederer and Newberry do not explicitly teach that the vapor channel cross section is rectangular or oval. Applicant teaches in [0018] that the vapor channel can be a variety of shapes. Applicant fails to show criticality 
Claim 10 teaches the plurality of vapor channels are tapered in the direction of vapor flow.
Lederer teaches the tapering of the vapor channels as the channel gets narrower going from 80 into 86.
Newberry teaches in figure 1 the baffles 118a and 118b taper in the direction of vapor flow (upwards towards the mouthpiece).
Claim 14 teaches the liquid deflection barrier is friction fit within the liquid catch chamber.
Lederer teaches in [0065] that the mouthpiece 18 can be pressed into the rest of the housing. Since the liquid deflection barrier is inside the mouthpiece, this would mean that it is friction fit into the liquid catch chamber. 
Claim 15
Lederer teaches there is a heating wire wound around wick 20 so that a heating coil 24 is formed in [0070]. This is attached to the mouthpiece as shown in figures 2 and 3. Figures 2 and 3 show that the air enters 34 and goes through the heating element and passes into 68 which would lead to the vapor inlet.
Newberry teaches a heating system 104. The chamber inside the cartridge is actually adjacent to the heating system. The vaporized liquid would be drawn up through the reservoir 116 through baffles 118c/d. 
Claim 16 teaches the liquid deflection barrier is configured to inhibit the flow of unvaporized e-liquid caught by the liquid catch chamber into the heating element and direct the flow of unvaporized e-liquid caught by the liquid catch chamber into a reservoir.
Lederer teaches in [0066] that the impact area 82 and concave recess 84 is meant to capture liquid droplets so that they do not enter the oral cavity of the consumer. The liquid that is caught would flow then into the section between the mouthpiece and the bottom of the electric cigarette. Directing the flow of unvaporized eliquid caught by the liquid catch chamber into a reservoir is considered to be intended usage. 
Claim 17
The use of the word “may” would mean that this limitation is optional and under the broadest reasonable interpretation would not limit the scope of the claim. MPEP2143.03.
Lederer does not explicitly teach an absorbent material in the liquid catch chamber. Safari teaches an e-cigarette that contains an absorbent sponge like material that is placed in the cartridge in order to keep liquid from reaching the user’s mouth in [0009]. It would have been obvious to one of ordinary skill in the art to use an absorbent material as taught by Safari in the device of Lederer as both are in the art of electric cigarettes and both want to solve the problem of preventing water from reaching the user’s mouth. Regarding the location of the absorbent material, it would be obvious to relocate the material to a desired location such as in the liquid catch chamber as this is a simple rearrangement of parts to have the absorbent material in the area that is collecting the liquid droplets. MPEP 2144(VI)(C). 
Claim 18 teaches one or more walls comprise a slot disposed between the one or more vapor inlets and the liquid deflection barrier, the slot is configured to attach the apparatus to an e-liquid cartridge.
Applicant teaches in [0026] that the attachment mechanism can be a slot or groove but does not state any criticality in the mechanism itself. 
Claim 19 teaches the plurality of vapor channels are offset from the one or more vapor outlets such that a projected cross section of the one or more vapor outlets onto a cross section of the plurality of vapor channels does not overlap.
Lederer teaches in figures 1-3 there is a plurality of holes at the end of mouthpiece 18. Some of the cross sections would not overlap onto some of the openings 86.
Newberry teaches in figure 1 the mouthpiece 110 has holes that extend into the cartridge, and therefore a cross section would not overlap with the channels.
Claim 20 teaches the plurality of vapor channels are offset from the one or more vapor outlets such that a projected cross section of the one or 
Lederer teaches in figures 1-3 there is a plurality of holes at the end of mouthpiece 18. Since the vapor channels include the annular channel, there would be some overlap with the outlet hole at 18 and the vapor channel.
Newberry teaches in figure 1 that the mouthpiece 110 has an outlet at the very top or along the device that can overlap with the vapor channels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20140157737, 8042529, 20180160727, 20170189629, 20090282985, 8083901, 7198659, 6123323, 20030075046, 20020134244, 20160175749, 20150241059, 20150128543, 9211547, 6290742, 7041159, 3932151, 3895926, 8152884, 8298309, 5391220, 4608064, 20170354182, 20120186594, 20190166905.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        07/28/2021

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776